Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/10/2021.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Klima on 2/11/2021.

The application has been amended as follows: 
1. (Currently Amended) A mixer assembly group for a turbofan engine comprising: 
a primary flow channel extending along a central axis of the turbofan engine; 
a secondary flow channel;
a first engine component; 
a second engine component with a different operation temperature than the first engine component during operation of the turbofan engine; and 
a mixer for guiding a first fluid flow from the primary flow channel and a second fluid flow from the secondary flow channel in a direction of an exhaust of the turbofan engine, as well as for intermixing the first fluid flow and the second fluid flow; 

a V-shaped connector with a first leg, a second leg, and a base that connects the first leg and the second leg, wherein the base is attached to the mixer at a first attachment location and wherein the first leg is attached 
a second connector, wherein the second leg of the V-shaped connector is attached only to the second connector with respect to the first engine component, the second engine component, and the second connector; and 
wherein the second connector is attached at a third attachment location for attaching the mixer to the second engine component; 
wherein the first attachment location, the second attachment location and the third attachment location are axially offset with respect to one another regarding the central axis of the turbofan engine; [[and]] 
wherein the mixer is supported in a radially displaceable manner relative to the first engine component as well as relative to the second engine component with respect to the central axis of the turbofan engine via the V-shaped connector when the mixer is attached to the first engine component at the second attachment location and to the second engine component at the third attachment location; 
wherein the first leg is attached only to the first engine component with respect to the first engine component, the second engine component, and the second connector at the second attachment location; and
wherein the second connector is shaped as a ring. 

8. (Cancelled) 

Reasons for Allowance
Claims 1-2, 6, 16-17, 20, 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Conete et al (US 20100205930 as referenced in OA dated 3/12/2020), hereafter Conete ‘930, and Conete et al (US 20100126183 as referenced in OA dated 3/12/2020), hereafter Connate ‘183. 
Both Conete ‘930 describes a connection application of a gas turbine engine for attaching a primary and secondary exhaust nozzles to an engine casing.  Conete ‘183 describe a connection appliance for attaching an exhaust mixer to an engine casing.
Regarding claim 1, the prior art of record does not disclose, teach, or suggest, in combination with the other limitations of the claim, each leg of a V-shaped connector attaching only to two different respective components, and the second connector shaped as a ring.  
Regarding claims 2, 6, 16-17, 20, 24-27, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741